Citation Nr: 1738003	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-23 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left leg disability, excluding lumbar radiculopathy of the left lower extremity.

3. Entitlement to service connection for a right leg disability, excluding lumbar radiculopathy of the right lower extremity and a right ankle fracture.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on rating decisions in April 2010 (for the initial rating for PTSD) and April 2011 (for the lower extremity service connection claims) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran filed claims for service connection for bilateral leg disabilities. Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay person's assertion of the condition in the application for benefits. Rather, a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). Because the evidence indicates that the Veteran may have different conditions or diagnoses for each lower extremity, and as a different legal theory may apply, the Board has therefore stated the issues as set forth on the first page of this decision.

Additionally, the Board notes the Veteran was service connected for residuals of a right ankle fracture and was recently granted service connection for lumbar radiculopathy of the bilateral lower extremities. The Board understands the Veteran is claiming a disability for the right and left leg separate from the above-noted disabilities and has listed the issues as set forth on the first page of this decision.

Finally, the Board notes that the Veteran previously filed claims for service connection for the left knee and left ankle, which issues were denied in a February 1981 rating decision. The Veteran never appealed that rating decision. As such, new and material evidence was necessary to reopen the Veteran's claim for a left leg disability. The Board found new and material evidence was present in a March 2014 Board decision, and the Veteran's claim for a left leg disability was reopened.

The Board remanded these matters in March 2014 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in January 2016, continued to deny a rating in excess of 50 percent and continued to deny service connection for right and left leg disabilities.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has not manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

2. The Veteran does not have a current left leg disability other than radiculopathy of the left lower extremity.

3. The Veteran's right leg disability, other than radiculopathy of the right lower extremity, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for service connection for a left leg disability, excluding lumbar radiculopathy of the left lower extremity, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. A right leg disability, excluding lumbar radiculopathy of the right lower extremity and a right ankle fracture, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its March 2014 remand directives. All treatment records requested in the remand were obtained and associated with the claims file. VA was notified that the Veteran's SSA records had been destroyed, and VA notified the Veteran of this fact. Additionally, the Veteran attended VA examinations for the lower back, lower extremities, and psychiatric disabilities in October 2014.  A January 2015 SSOC continued to deny a rating in excess of 10 percent for PTSD and continued to deny service connection for left and right leg disabilities.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating - PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including adjustment disorders: 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). GAF scores from 21 to 30 indicate behavior is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). GAF scores from 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work, school, family relations, judgment, thinking , or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Veteran filed his claim for service connection for PTSD in August 2009. From October 2007 to September 2009 the Veteran attended treatment every three to six months at a private medical facility. During this time, the Veteran reported that his mood was largely stable, noting he wrote poetry and played the keyboard to relax and that he did not feel that he was under stress. He continuously denied psychotic symptoms and any suicidal and homicidal ideation. 

At a January 2009 VA examination, the Veteran reported he began drinking heavily after returning from Vietnam to deal with the stress, nightmares, and flashbacks. He reported being diagnosed with PTSD in September 2004. Since the September 2004 diagnosis, the Veteran indicated he had been taking medication to assist him in sleeping and with his paranoia. He also indicated he had been sober for some time.  The Veteran reported the following symptoms at this examination: difficulty sleeping, nightmares, paranoia, hypervigilance, depression, anxiety attacks, and social isolation. He indicated that he had been divorced twice but maintained a good relationship with his first wife. The Veteran reported that he was not currently working and received Social Security benefits, but he specifically noted he received Social Security Benefits for his back pain.

At the examination, the examiner indicated the Veteran was oriented to time, person, and place, and his speech did not appear manic or pressured. The Veteran's thinking was noted to be logical and coherent, with no indications of memory loss. The Veteran was diagnosed with PTSD, noting he did not have a significant amount of social dysfunction, and a GAF score of 50 was assigned.

In January 2010, the Veteran received another VA examination. The examination continued to report sobriety, and did not indicate he had been receiving mental health treatment other than continued use of medication to prevent nightmares and paranoia. Along with nightmares and paranoia, the Veteran reported symptoms including difficulty sleeping, intrusive thoughts, flashbacks, depression, and some social isolation. The examiner reported that the Veteran was alert and oriented to time, person, and place. The Veteran's thinking was logical and coherent, and a GAF score of 50 was assigned.

The record is largely silent for treatment or reporting of symptoms of PTSD or any other mental disability until the Veteran was admitted to a nine-day inpatient psychiatric treatment for stabilization in December 2012 after being brought in by police for bizarre behavior and confusion. At intake, the Veteran was noted to be paranoid and uncooperative. The Veteran reported a history of schizoaffective disorder and indicated he was hearing the beats to a song in his head. The Veteran's ex-wife, who he continued to maintain contact with, indicated she had been living with the Veteran for three months but had lost contact when he went to live at their old apartment. She indicated his condition had been deteriorating for the last two weeks, noting she would find him at home in the dark watching television. A GAF score of 35 was assigned at intake, but by discharge, the Veteran's symptoms were stable and a GAF score of 40 was assigned.

In January 2013, the Veteran was treated at VA for his psychiatric disabilities following his December 2012 inpatient treatment. The Veteran attended the appointment with his ex-wife, but he got angry during the appointment because she was speaking for him in providing his history and symptomatology. At this examination the Veteran was diagnosed by a VA psychologist with schizoaffective disorder, bipolar type, with paranoia and PTSD. It was noted that the Veteran's history also showed diagnoses of bipolar disorder and anxiety. The VA psychologist opined that the Veteran's schizoaffective disorder was likely present for over 10 years, including at the 2009 VA examination, and there was with no evidence that the Veteran's PTSD aggravated the schizoaffective disorder. 

The VA psychologist noted the Veteran appeared oriented to time, person, and place, but he "struggled in other spheres" and was not in good contact with routine aspects of reality, showing signs of emotions dysregulation, agitation, and paranoia. The Veteran struggled to remain on task during the appointment, and was speaking in soft, slurred tones.  It was also noted that the Veteran was anxious, guarded, and irritable. Finally, the examiner noted that the Veteran's insight, judgment, and memory were poor. The Veteran denied any hallucinations at the examination, but his ex-wife reported she believed he did have auditory hallucinations. 

The examiner assigned a GAF score of 30, but also noted that only the Veteran's schizoaffective disorder and bipolar disorder were being assessed, not PTSD. Additionally, after noting that this was not a full examination because of the Veteran's behaviors, the VA psychologist opined the Veteran was not employable due to mental disability, but if his only disability was PTSD, employment would be feasible, suggesting the Veteran's inability to obtain employment is related to his schizoaffective disorder, bipolar type, with paranoia, not PTSD. 

In June 2013, the Veteran was again admitted to inpatient treatment for a period of 30 days. The Veteran was brought in by EMS after his ex-wife filed a petition to have him committed for psychiatric treatment. At intake, he was assigned a GAF score of 25. The Veteran reported that he just sits in the dark and had lost weight and stopped eating. 

It was noted that the Veteran was uncooperative and irritable at intake, had poor hygiene, and his speech was noted to be of low rate and volume. Insight and judgment were poor, and he was noted to have paranoid delusions. By discharge, the Veteran's hygiene had improved, though he was still argumentative and upset about the length of his stay. It was noted that he still had paranoid delusions and hallucinations with poor insight and judgment.

Following his June 2013 inpatient treatment, the Veteran attended a psychiatric consultation in July 2013. It was noted that the Veteran's niece was now his temporary guardian, and his medications had helped him to clear his mind. The Veteran's niece reported that he was occasionally irritated and frustrated. It was also noted that the Veteran was verbally aggressive with staff at the consultation, and he did not want to complete the interview. The treatment provider noted the Veteran was alert and oriented to time, person, and place, though the Veteran was guarded and suspicious. The Veteran was noted to have a good social support system, was currently sober and not suicidal, and a GAF score of 45 was assigned. 

The Veteran underwent his most recent VA examination for psychiatric disabilities in October 2014. At this examination he was diagnosed with schizoaffective disorder, bipolar type. The examiner noted that this diagnosis encompasses all previous references in the Veteran's claims file to bipolar disorder, paranoia, psychosis, and panic. He was also diagnosed with an alcohol use disorder, which was noted to be in remission, and PTSD. The examiner noted that the Veteran's PTSD symptomatology was mild and greatly overshadowed by other mental and physical disorders. Additionally noting that while the Veteran did appear to have total occupational and social impairment, the examiner opined that 90 percent of those functional problems were due to the schizoaffective disorder, and the severity of the symptoms of the schizoaffective disorder made it difficult to determine if PTSD symptoms affect the Veteran at all.

The Veteran reported sobriety for 30 years, with no marijuana use for five to six years. Additionally, the examiner noted the Veteran reported the following symptoms: recurrent intrusive and distressing memories, avoidance behaviors, negative beliefs about himself and the world, diminished interest in things he used to enjoy, hypervigilance, difficulty concentrating, mild memory loss with intermittent irrelevant speech, difficulty understanding complex commands, impaired judgment, and sleep disturbance. However, the examiner noted that only recurrent intrusive and distressing memories, avoidance behaviors and nightmares were related to his PTSD with the rest being attributable to the Veteran's schizoaffective disorder. The examiner noted the Veteran was oriented to time, person, and place, and it was noted that the Veteran would likely have difficulty maintaining social and work relationships and would have difficulty adapting to stressful circumstances. 

As noted above, the October 2014 VA examiner was able distinguish between the Veteran's symptoms for PTSD and his schizoaffective disorder, bipolar type, specifically noting that the Veteran's PTSD symptomatology was mild. The examiner opined that the Veteran's schizoaffective disorder accounts for most of his symptoms, including paranoia, poor judgment, lethargy, impulsivity, mood fluctuations, agitation, and negative symptoms.  The examiner opined that the Veteran's PTSD is manifested by avoidance behaviors, nightmares, and intrusive thoughts. 

This separation of symptomatology for the two, separate disorders is also supported by the Veteran's inpatient treatment and psychiatric consultations from December 2012 to July 2013, which noted the Veteran's diagnosis of a schizoaffective disorder is also supported by the Veteran's January 2013 treatment records after his inpatient stay in December 2012. The psychologist who treated the Veteran also noted that the Veteran's PTSD symptoms were not likely affecting his employment and were not being aggravated by his schizoaffective disorder. Additionally, the psychologist noted that the GAF score of 30 assigned at that appointment was based only on an assessment of schizoaffective disorder, not PTSD.

The Board notes the Veteran is only service connected for PTSD, not schizoaffective disorder, and when considering the symptomatology associated with the Veteran's PTSD diagnosis only, a rating in excess of 50 percent is not warranted. A 70 percent rating requires occupational and social impairment in most areas. It was specifically noted by the October 2014 VA examiner that the Veteran was likely not prohibited from employment based on his PTSD symptoms alone. Additionally, while the Veteran's claims file does note a history of panic attacks, impairment of memory, difficulty understanding complex commands, impaired judgment, abstract thinking, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships, the October 2014 VA examiner noted that these symptoms were attributable to his nonservice-connected schizoaffective disorder, not PTSD. Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 70 percent rating, the Veteran's currently assigned 50 percent rating is proper, and a rating in excess of 50 percent is denied.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(a) Left Leg Disability

The first requirement for service connection is the presence of a current disability. The Veteran underwent a VA examination of the lower extremities in October 2014. The Veteran reported pain in his left leg at this examination and throughout the claims file. Additionally, it was noted that the Veteran had some limitation of motion in his left leg. However, the examiner opined that limitation of motion in the left leg was related to body habitus, not any diagnosable disability, and, ultimately, the Veteran was not diagnosed with any current disability of the left leg. 

The Board notes that the Veteran was previously service-connected for lumbar radiculopathy in the lower extremity, and because service-connection has already been granted for this disability, it will not be considered as a separate rating for a left leg disability. Additionally, there is no other diagnosis for a left leg disability noted in the Veteran's claims file. Absent a current disability other than radiculopathy of the left lower extremity, service connection cannot be granted for a left leg disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

(b) Right Leg Disability

At the Veteran's October 2014 examination, the Veteran was diagnosed with patellar tendonitis of the right leg, as such, the requirement for a current disability has been met. The Veteran's radiculopathy of the right lower extremity and right ankle fracture were also noted, but as noted above, the Veteran has already been service-connected for these disabilities. 

The Veteran's service treatment records do not specifically note any injury to the right leg in service. However, in the treatment records related to the Veteran's accident in 1969 that resulted in a right ankle fracture and back disability, there were notations of pain in the Veteran's leg at that time. No other notations were made in regard to a leg injury or leg pain while in service. The Veteran's medical examination at discharge from active duty indicated that his lower extremities were all normal, with no abnormalities or deformities in the bones or joints. A PULHES score of 1 was assigned for the lower extremities. The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A PULHES score of 1 for the lower extremities and no notation of pain, abnormalities, or deformities of the lower extremities at discharge suggests the Veteran's leg pain noted at the time of the injury in 1969 had healed by the time the Veteran was discharged from service in April 1970.

At the October 2014 examination, the examiner noted that the Veteran's diagnosis of right leg patellar tendonitis was first documented many years after service. The examiner also noted that this particular disability is typically related to overuse and is not the result of any prior injury such as the one the Veteran sustained while in service. As a result, the examiner opined that the Veteran's right leg patellar tendonitis was less likely than not related to the Veteran's service. 

While the Veteran has attributed the right leg patellar tendonitis to service and is competent to report right leg symptoms he experiences, however, under the specific facts of this case that show that the Veteran's right lower extremity was normal at service discharge and no right leg patellar tendonitis for years after service discharge, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current right leg patellar tendonitis and active service. Such an opinion as to causation of right leg patellar tendonitis relies primarily on medical knowledge of musculoskeletal disorders and tendons. Such observations and testing are not amenable to a lay person, and additionally involve understanding of complex processes of musculoskeletal disorders to diagnose and assess etiology. The question of the etiology, which involves the ruling in or out of multiple potential etiologies, is too complex to be addressed by a layperson. See Kahana, 24 Vet. App. at 439-440 (ACL injury is too medically complex for lay observation).

Because the Veteran's service treatment records indicate any injury to the right leg had healed prior to exit from service, and the October 2014 VA examiner's opinion that the Veteran's current right leg disability is not related to any injury that may have occurred in service, the Board finds that the Veteran's current leg disability was not caused or aggravated by an in-service injury, disease, or incident, and therefore, service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for a left leg disability, excluding lumbar radiculopathy of the left lower extremity, is denied.

Entitlement to service connection for a right leg disability, excluding lumbar radiculopathy of the right lower extremity and a right ankle fracture, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


